Citation Nr: 0432533	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and B. H., his aunt.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied service connection for a mental 
disorder to include major depressive disorder and generalized 
anxiety disorder.  The veteran filed a notice of disagreement 
in February 2003.  The RO issued a Statement Of the Case in 
April 2003 and received the veteran's substantive appeal 
later that month.  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge during a hearing at the RO.  A 
transcript of the proceeding is of record.  


FINDING OF FACT

Affording the veteran the benefit of the doubt, the veteran's 
current psychiatric disability, characterized as major 
depressive disorder and generalized anxiety disorder, is due 
to his active duty military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, characterized as major depressive 
disorder and generalized anxiety disorder, are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letters of June and July 2001, 
the RO advised the appellant of the criteria for claims for 
service connection, and provided an opportunity to submit any 
evidence pertinent to the claim.  However, in view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating the 
claim.

II.  Background

The veteran contends that his current psychiatric disorder is 
the result of being unfairly discharged from service.  

He served in the Army from October 1975 to December 1979 as a 
cook.  

The veteran's service medical records are of record.  On his 
entrance examination in January 1977, there were no findings 
of a psychiatric disorder.  In October 1978, he was referred 
to the mental hygiene clinic because of difficulty with his 
supervisors and a speech impediment.  No thought disorder was 
found.  He reported a history of being a slow learner and 
difficulty with speech.  A neurological assessment in 
December 1978, included a finding of "probable cerebral 
palsy".  

A Medical Board evaluation in October 1979 noted that the 
veteran had a history of difficulty with interpersonal 
relationships.  He complained that people perceived him as 
mentally retarded due to his speech impediment.  The Medical 
Evaluation Board opined that the veteran was unfit for 
further military service because of his social maladaptation, 
incoordination and dysarthria.  

Of record is a May 1980 Psychological Test Report conducted 
by J. W. S., Ph.D., undertaken in regards to a claim for 
State of Ohio vocational rehabilitation benefits.  The report 
noted, in part, that the veteran was a depressed individual 
who experienced strong feelings of inadequacy and anxiety 
related to a history of perceived failure experiences.  The 
examiner noted that his release from the Army and his 
inability to find employment since discharge created strong 
feelings of self-doubt and apprehension about the future.  

An August 1999 EEG and CT scan of the head were normal.  In 
an August 2000 letter, private physician M. P., D.O., stated 
that the veteran did not have cerebral palsy.  He did, 
however, have mild mental retardation, major depression, and 
generalized anxiety disorder.   

Private hospital records reflect that the veteran was 
hospitalized in May 1999 and August 2000 for treatment of a 
depressive disorder.  

In October 2003, the veteran underwent VA Neurological and 
Psychiatric evaluations.  During the neurological 
examination, the veteran reported that he was diagnosed with 
cerebral palsy during his second tour in the Army.  He stated 
that his commanding officer was critical of his performance 
and ordered the veteran to undergo psychological and 
neurological testing.  Currently, he reported five 
hospitalizations for treatment of a depressive disorder.  
Neurological testing did not reveal evidence of cerebral 
palsy.  The pertinent diagnoses were borderline intelligence, 
and major depressive disorder.  

During the psychiatric examination, the veteran reported a 
history of treatment for depression since 1999.  He stated 
that he was not currently depressed.  He did not appear, 
however, to have much insight into the nature of his 
psychiatric condition.  Psychological testing indicated that 
his depression was at a minimum level at present time.  His 
score on the Beck Anxiety Index indicated that he experienced 
anxiety within the mild to moderate range when compared to 
the general population.  The examiner noted that current 
medication for depression was relieving some of his symptoms.  
Based upon the history, he was diagnosable with both 
depression and anxiety.  Following a mental status 
examination, he was diagnosed with recurrent major depressive 
disorder, and generalized anxiety disorder.  

The examiner opined that although the veteran had likely been 
depressed for at least a decade, it was not possible to link 
the depression to his military service.  However, she also 
noted that because of the veteran's strong tendency to 
minimize his emotional difficulties and to deny feelings of 
depression, it could not be ruled out that he was depressed 
as a result of being discharged from the military after 
planning to make a career of it.  

During the September 2004 hearing, the veteran testified that 
he had no psychiatric symptoms or treatment prior to service.  
During service he worked as a cook and reached the rank of E-
5.  He stated that he did well in the military until he went 
to Hawaii in 1978.  At that time, his superior officer sent 
him for neurological and psychiatric testing.  The veteran's 
aunt testified that the veteran was very upset after being 
informed that he was to be discharged with a diagnosis of 
cerebral palsy.  He stated that he had planned on pursuing a 
career in the military.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A.       § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that although he began experiencing 
symptoms of a psychiatric disorder in service, he did not 
seek medical treatment for the condition until several years 
following service.  The veteran's aunt testified that she 
witnessed that the veteran was very upset following his 
discharge.  The veteran and his aunt are both competent to 
report these symptoms.  While the veteran, as a layperson, 
without the appropriate training and expertise, is not 
competent to establish, by his own assertions, a specific 
psychiatric diagnosis, or a probative opinion concerning the 
etiology of any of any disability, which are medical 
questions (see Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
he is competent to assert the continuity of psychiatric 
symptoms over the years.  See Groitveitt v. Brown, 5 Vet.  
App. 91, 93 (1993).  The psychiatrist who performed the May 
1980 evaluation noted a relationship between the veteran's 
psychiatric disorder and the Army.  Additionally, the 
examiner who conducted the October 2003 psychiatric 
assessment noted that she could not rule out the possibility 
that the veteran's discharge from the military caused his 
major depressive disorder and generalized anxiety disorder.  
Based on the foregoing, the Board finds that the evidence is 
in relative equipoise with respect to the question of whether 
a current psychiatric disability was initially manifested 
during service.  As such, and resolving reasonable doubt in 
the veteran's favor (see 38 U.S.C.A.           § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that the criteria for 
service connection for an acquired psychiatric disorder have 
been met.  



ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as major depressive disorder and generalized 
anxiety disorder is granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



